Deen, Presiding Judge,
dissenting.
The majority proposes to overrule five cases of the Court of Appeals. Judges Banke and Carley stated in Holmes v. Worthey, 159 Ga. App. 262 (282 SE2d 919) (1981) the following: “However, I can neither agree with nor endorse the broad and sweeping language of the majority opinion and I cannot concur in the wholesale overruling of so many cases forming a part of the evolution of substantive law in this area.” Their expressions are timely and applicable as to overruling of other decisions in this case.
The case of Jackson v. Right, 117 Ga. App. 385, 387 (2) (160 SE2d 668) (1968), followed by four other Court of Appeals cases, referring to the creation of Ga. Laws 1963, p. 643, Code § 56-408.1, interpreted the language therein used as “unambiguous.” The title or caption to this legislation reads in part: “... to provide the manner in which third persons shall be barred from asserting claims against all persons whomsoever. ” (Emphasis supplied.) The word “claims” and the words “such claims” were construed and interpreted by Judge Pannell in Jackson supra, as unambiguously barring all the plaintiffs claims against all persons whomsoever. This case held that while one of the purposes of the creation of this new statute was to ameliorate the effect of the decision of the Supreme Court in Aetna Cas. &c. Co. v. Brooks, 218 Ga. 593 (129 SE2d 798) (1963), it set forth other objectives and purposes as well.
I respectfully but vehemently disagree with the majority’s construction of Code Ann. § 56-408.1 and the application of that statute as so constructed to the facts of this case. It is the “cardinal or *756preeminent rule” of statutory construction that this legislative intent be given effect. Ford Motor Co. v. Abercrombie, 207 Ga. 464 (1) (62 SE2d 209) (1950).
Regardless of the wisdom of the Legislature in enacting this statute it puts all parties whomsoever on at least constructive if not actual notice as to the consequences if they settle claims with an insurer by release or covenant not to sue where noncompliance of the minimum notice requirement set forth by the statute is not followed in the documents executed.
I am authorized to state that Judge Sognier concurs in this dissent.